Citation Nr: 0605652	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  05-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from February 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005.  In February 2006, the appeal was advanced on 
the docket.  


REMAND

The veteran served in the Pacific Theater of Operations 
during the World War II era, and claims that due to exposure 
to many loud noises, he developed ringing in the ears, which 
has persisted since that time.  He has, on several occasions, 
requested a VA examination in connection with his claim.  

With a service connection claim, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

The available service medical records do not show tinnitus in 
service; however, these records are incomplete, and the 
veteran is competent to state that he had ringing in ears in 
service, and that he has continued to experience ringing in 
the ears since service.  Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Moreover, although he does not have a 
medical diagnosis of tinnitus, in order to trigger an 
examination, the requirement of current disability can be 
satisfied by competent evidence of the presence of persistent 
or recurrent symptoms of the disability.  38 C.F.R. § 
3.159(c)(4)(i)(A).  Tinnitus is defined as "a noise in the 
ears, such as ringing, buzzing, roaring, or clicking."  
Charles, at 374 (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1714 (28th ed. 1994)).  Thus, the veteran's lay statement 
that he currently has ringing in the ear is sufficient to 
establish the presence of a current disability, for the 
purpose of triggering an examination.  Thus, the veteran must 
be afforded an examination.  
The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine whether the 
veteran currently has tinnitus, and, if 
so, whether tinnitus is etiologically 
related to the reported inservice noise 
exposure.  The entire claims folder and a 
copy of this REMAND must be made available 
the physician.  

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

2.  Thereafter, review the claim for 
service connection for tinnitus.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  No 
action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim has been advanced on the docket, and must be 
afforded expeditious treatment.  



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


